Citation Nr: 9927375	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-18 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1971 to January 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for PTSD.


FINDING OF FACT

The appellant has submitted evidence of a current medical 
diagnosis of PTSD, reported inservice stressors alleged to 
have caused the PTSD, and there is medical evidence which 
generally relates the current diagnosis of PTSD to inservice 
events.


CONCLUSION OF LAW

The appellant has submitted a well-grounded claim for service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R.  3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant underwent a VA psychiatric evaluation in July 
1998.  He reported that while in Vietnam, he feared that he 
did not know whether he would come back.  The appellant 
stated that one time while he was driving a tractor tank, an 
explosion occurred and that he lost consciousness.  He 
reported that he was injured and became depressed.  He stated 
that he did not socialize with people and that his behavior 
changed.  The appellant described feelings of paranoia, 
nightmares, and flashbacks.  The VA examiner stated, "[I]n 
my clinical opinion, the veteran is suffering from post-
traumatic stress disorder."
The Board notes that it views the issue of well-groundedness 
in a vacuum.  The appellant has submitted evidence of a 
current medical diagnosis of PTSD, reported inservice 
stressors alleged to have caused the PTSD, and the 
aforementioned VA medical examination reflects the examiner's 
impression that his PTSD is related to inservice events as 
the appellant reported no other kinds of stressors.  See e.g. 
Gaines v. West, 11 Vet. App. 353 (1998) (claim for PTSD is 
well grounded where the claimant submits (1) medical evidence 
of a current disability; (2) lay evidence (presumed to be 
credible) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and, 
(3) medical evidence which generally links the reported in-
service stressor(s) to a medical diagnosis of PTSD).

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993)).  The VA 
examiner's determination that the appellant has PTSD based 
upon the inservice stressors that the appellant has described 
is sufficient to establish a well-grounded claim for service 
connection for PTSD.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997) (citing Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed.Cir 1996) (table)); 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.304(f) (1998).


ORDER

The appellant's claim for service connection for PTSD is well 
grounded.


REMAND

Because the appellant has submitted a well-grounded claim for 
service connection for PTSD, the duty to assist attaches.  
38 U.S.C.A. § 5107(a).

The Board notes that in a December 1998 letter, the RO 
requested that the appellant submit detailed descriptions of 
the specific traumatic events which the appellant alleges 
have resulted in his PTSD.  The RO did not indicate the 
necessity of a reply from the appellant.  Moreover, the 
letter was sent after the RO made the determination to deny 
the claim by rating decision in October 1998, notwithstanding 
the medical findings found on the July 1998 VA examination.  
The RO should issue another letter, informing the appellant 
that he must submit a detailed description of the specific 
traumatic event(s) and allow the appellant reasonable time to 
respond.

Additionally, the RO must obtain the appellant's service 
personnel records.  The appellant's stressors should then be 
submitted to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) for an attempt to verify the 
appellant's stressor(s).

Also, the Board notes that 38 C.F.R. § 3.304(f) was amended 
during the pendency of this appeal.  The new version of the 
regulation is effective from March 7, 1997, see 64 Fed. Reg. 
32807 (June 18, 1999), and hence, as this claim is still 
pending on appeal, the revised version must be considered.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (precedent 
decisions of the U. S. Court of Appeals for Veterans Claims 
(the Court) generally are given retroactive effect with 
regard to cases in which the administrative or judicial 
review process is not concluded).

Finally, the Board notes that recent precedent holdings of 
the Court provide new guidance for the adjudication of claims 
for service connection for PTSD.  See e.g. Suozzi v. Brown, 
10 Vet. App. 307 (1997); Cohen v. Brown, 10 Vet. App. 128 
(1997) and Moreau v. Brown, 9 Vet. App. 389 (1996).  Although 
many of the details of the appellant's alleged stressor 
experiences are not verified, it should be noted that in 
Suozzi, the Court expressly held that a veteran need not 
prove "every detail" of an alleged stressor.  Id. at 311.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain copies of the 
appellant's service personnel records and 
associate them with the claims file.

2.  The RO should request from the 
appellant a statement containing as much 
detail as possible regarding the 
stressor(s) to which he was exposed 
during service.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in Vietnam, 
duty assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
appellant should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events, allow the appellant reasonable 
time to respond, and inform him that 
failure to respond may result in adverse 
action.

3.  Regardless of the appellant's 
response, the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary, the service 
personnel records, and all associated 
documents should be sent to USASCRUR, 
7798 Cissna Road, Springfield, Virginia, 
22150.  See VA MANUAL M21-1, Part VI, 
Paragraph 7.46 (1992).  USASCRUR should 
be requested to provide any information 
which might corroborate the appellant's 
alleged stressors.

4.  After the development requested is 
completed, the RO should readjudicate the 
claim for service connection for PTSD on 
the merits, with consideration given to 
all of the evidence of record.  The 
provisions of 38 C.F.R. § 3.304(f) 
(1999), as amended, should be considered 
to the extent applicable.  The RO should 
also carefully consider the benefit of 
the doubt rule within the analytical 
framework provided by the Court in 
Suozzi, Cohen and Moreau, cited above.  
If the benefits remain denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) which provides citation 
to and discussion of the relevant law and 
regulations and they should be provided a 
reasonable period of time in which to 
respond to the SSOC.

Thereafter, and if appropriate, the case should be returned 
to the Board after compliance with all requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

